Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:
                                                                FILED
                                                             Dec 31 2012, 11:27 am

CURT J. ANGERMEIER
Angermeier Law Office                                                CLERK
                                                                   of the supreme court,

Evansville, Indiana
                                                                   court of appeals and
                                                                          tax court




                              IN THE
                    COURT OF APPEALS OF INDIANA

IN RE THE PATERNITY OF K.H.,                      )
                                                  )
       S.E.,                                      )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
           vs.                                    )        No. 82A01-1205-JP-222
                                                  )
       C.H.,                                      )
                                                  )
       Appellee-Respondent.                       )

                 APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Jill R. Marcum, Magistrate
                              Cause No. 82D01-0609-JP-481


                                       December 31, 2012
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       S.E. (“Mother”) challenges the order of the Vanderburgh Superior Court requiring

her, C.H. (“Father”), and their daughter, K.H. to participate in treatment, counseling, and

therapy at “The Parenting Time Center.” Concluding that the trial court’s order now

being challenged is not a final appealable order, we dismiss for lack of subject matter

jurisdiction.

                             Facts and Procedural History

       The facts of the present case are more fully set forth in the companion to this case,

In re the Paternity of Z.H., No. 82A05-1205-JP-257 (Ind. Ct. App. Dec. __, 2012), which

we also decide today. Succinctly put, Mother and Father had an “on again, off again”

relationship, and had two children: Z.H., who was born in 2003, and a daughter, K.H.,

who was born in 2006. After K.H. was born, the parties separated, reconciled, and

separated again. There was conflict on the issue of Father’s visitation with his children,

which ultimately led to the trial court appointing a Court Appointed Special Advocate

(“CASA”) on May 16, 2011. The trial court held a parenting time hearing on April 8,

2012, at which both parties appeared with counsel. On April 17, 2012, the trial court

entered written findings and ordered Mother and Father to:

       participate with the children in any and all treatment, counseling, therapy,
       and/or doctor’s appointments as recommended by the Parenting Time
       Center. The Parenting Time Center shall co-ordinate and determine when
       the issue of the children visiting with Father should be addressed with the
       children.    The Parenting Time Center shall dictate the treatment
       recommended for each child and the parties are ordered to comply with the
       recommendations. Furthermore, both parties are required to participate as
       directed by the Parenting Time Center.

Appellant’s App. p. 5 (emphasis added). Mother now appeals.


                                             2
                                Discussion and Decision

       The issue of whether an order is a final judgment governs our subject matter

jurisdiction, it can be raised at any time by any party or by the court itself. Bacon v.

Bacon, 877 N.E.2d 801, 804 (Ind. Ct. App. 2007). For the same reasons set forth in the

companion case, In re the Paternity of Z.H., we conclude that the trial court’s order was

not a final appealable order because it did not dispose of all issues as to all parties. See

id., slip op. at 7 (“Although ordering the parties to participate in therapy and counseling

at The Parenting Time Center will hopefully help prepare the children for the eventuality

of visitation with Father, the trial court’s order here does not dispose of the main issue

before it—what visitation Father should have with the children.”).

                                       Conclusion

       Because the order Mother currently challenges was not a final appealable order,

we are without jurisdiction to hear her appeal.

       Dismissed.

KIRSCH, J., and CRONE, J., concur.




                                             3